—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Because the Department of Social Services (DSS) failed to establish its entitlement to arrearages, we modify the order of Family Court to delete the grant of arrearages to DSS and otherwise affirm. DSS argues that the arrearages accumulated under prior orders of Family Court, but it failed to identify those orders at the hearing, nor are those orders in the record that was submitted for our review. We cannot agree with the assertion of DSS that the order appealed from was issued on consent. Because petitioner in his brief does not challenge that portion of the order awarding arrearages to Nancy Lutz, also known as Messina, that portion of Family Court’s order is affirmed. (Appeal from Order of Nassau County Family Court, Balkin, J. — Child Support.) Present — Green, J. P., Balio, Fallon, Doerr and Boehm, JJ.